IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

STATE OF WASHINGTON,                              No. 68935-5-1

                     Respondent,

              v.



RAYNE D. WELLS,                                   UNPUBLISHED OPINION


                     Appellant.                   FILED: OCT 2 8 2013


       Per Curiam — Rayne Wells appeals a corrected judgment and sentence and

a subsequent order transferring his motion to withdraw his guilty plea to this court for

treatment as a personal restraint petition. Because he raises no arguments or

assignments of error concerning the judgment and sentence, his appeal of that

decision is dismissed. RAP 10.3. And though he raises arguments concerning the

transfer order, for the reasons set forth below, we conclude that order is not

appealable, discretionary review is not warranted, and the appeal of the order should

also be dismissed.

       CrR 7.8(c)(2) provides in pertinent part that the trial court

       shall transfer a motion filed by a defendant to the Court of Appeals for
       consideration as a personal restraint petition unless the court
       determines that the motion is not barred by RCW 10.73.090 and either
       (i) the defendant has made a substantial showing that he or she is
       entitled to relief or (ii) resolution of the motion will require a factual
       hearing.

A transfer under this rule is not a final decision granting or denying relief. Thus,

RAP 2.2(a)(9), (10), (11) and (13) do not apply and the transfer order is not
No. 68935-5-1/2

appealable as a matter of right.1 And because relief is available to Wells in the
personal restraint petition and he may raise objections to the transfer order in that

proceeding, discretionary review ofthe transfer order is unwarranted.2
       Dismissed.




       1 RAP 2.2(a)(9), (10), (11) and (13) describe post-trial decisions of the superior
court that may be appealed as a matter of right, including an order granting or
denying a motion for new trial or amendment of judgment, an order granting or
denying a motion to vacate a judgment, an order arresting or denying arrest of a
judgment in a criminal case, or a final order made after judgment that affects a
substantial right.
       2We note that when this court considers a transferred motion as a personal
restraint petition, the acting chief judge considers de novo whether any relief is
barred by RCW 10.73.090, whether there is an adequate showing that the defendant
is entitled to relief, and whether resolution of the petition requires a factual hearing.
See RAP 16.6, 16.11.
                                             2